Citation Nr: 1437276	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease status post lumbar surgery with scar, prior to July 10, 2013.

3.   Entitlement to an initial rating in excess of 10 percent for asthma, prior to July 10, 2013.

4.  Entitlement to an initial, compensable rating for gastroesophageal reflux disease (GERD), prior to July 10, 2013.

5.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and period limb movement disorder.

6.  Entitlement to an effective date prior to July 10, 2013 for the award of a 20 percent rating for L5 radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, granted service connection and assigned initial 10 percent ratings for cervical spondylosis, degenerative disc disease, status post lumbar surgery with scar, and asthma, effective August 1, 2008 (the day after the date of discharge of the Veteran's last period of active duty).  The RO also granted service connection for GERD and assigned a noncompensable rating, effective August 1, 2008.  Further, the RO denied service connection for sleep apnea.

In April 2009, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned as well as with the denial of service connection.  In April 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2010.

In January 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny an initial rating in excess of 20 percent for cervical spondylosis and service connection for sleep apnea; and awarded higher ratings for degenerative disc disease status post lumbar surgery with scar, asthma and GERD, effective July 10, 2013, but continued to deny higher initial ratings prior to this date (as reflected in a July 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board also remanded the issue of service connection for status post excision of nonmalignant nevus.  In a July 2013 rating decision, the RO granted service connection for this disability, representing a full grant of that benefit sought.  

As noted in its prior remand, the issues of entitlement to higher initial ratings for L5 radiculopathy of the left lower extremity, right tennis elbow, right wrist tendonitis and right knee retropatellar syndrome were also on appeal and addressed in the SOC and subsequent August 2011 supplemental statement of the case (SSOC).  In response to the August 2011 SSOC, the Veteran submitted another VA Form 9 in September 2011 in which he indicated that he no longer wished to continue his appeal of these issues.  The issue of entitlement to an initial compensable rating for hypertension was also appealed by the Veteran from a November 2009 rating decision.  The RO issued a SOC in February 2012.  However, the Veteran did not file a substantive appeal to perfect an appeal of that issue.  As such, these matters were no longer considered to be in appellate status.    

In the July 2013 rating decision, the RO also increased the disability rating for L5 radiculopathy of the left lower extremity from 10 percent to 20 percent, effective July 10, 2013.  As discussed in the Remand section below, the Veteran has submitted a valid NOD to the effective date assigned.  

Because the appeal involves a request for higher ratings assigned following the awards of service connection for cervical spondylosis, asthma, degenerative disc disease status post lumbar surgery with scar and GERD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By rating decision in April 2010, the RO granted an initial 20 percent rating for cervical spondylosis from August 1, 2008, the date after the Veteran's retirement  from service.  However, inasmuch as higher ratings are available for cervical spondylosis and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher initial rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)]; AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the issues of higher initial ratings for degenerative disc disease status post lumbar surgery with scar, asthma and GERD, in July 2013 the RO awarded a 40 percent rating for degenerative disc disease status post lumbar surgery with scar, effective July 10, 2013, a 30 percent rating for asthma, effective July 10, 2013 and a 10 percent rating for GERD, effective July 10, 2013.  Subsequently, the Veteran filed an NOD dated September 2013 with respect to these issues asserting that he was disagreeing with the effective date assigned.  

Moreover, in June 2014, the Veteran's representative submitted a Post-Remand Brief which included a statement from the Veteran.  In this statement, the Veteran clearly stated that he agreed with the current ratings assigned for his degenerative disc disease status post lumbar surgery with scar, asthma and GERD, but did not agree with the effective date of July 10, 2013 as he believed the appropriate effective date should be August 1 2008, the date of the original award of service connection.

As noted above, the United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for original or increased disability rating, a claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, the Court cited the case of Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  Id. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.

Here, the Veteran has expressed his belief that his current disability ratings should be effective since the date of the award of service connection in August 2008.  In his statements, the Veteran has clearly indicated that he was appealing the effective date assigned.  There has been no argument that higher ratings are warranted since July 10, 2013.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran has limited his appeal to the issues of entitlement to higher initial ratings prior to July 10, 2013 as set forth on the front page of this decision.

Regarding the characterization of the claim for a sleep disorder, a VA examiner in July 2013 diagnosed both obstructive sleep apnea and periodic limb movement disorder.  Thus, the Board has recharacterized the appeal as generally encompassing a claim of service connection for a sleep disorder, to include the noted diagnoses.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal was processed using the paperless, electronic, claims processing systems:  Virtual VA file and the Veterans Benefit Management System (VBMS).   Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The Board's decision addressing the claim for a higher initial rating for degenerative disc disease status post lumbar surgery with scar, prior to July 10, 2013, is set forth below.  The remaining claims on appeal-along with the claim for an earlier effective date for the award of a 20 percent rating for L5 radiculopathy of the left lower extremity (for which the Veteran has completed the first of two actions required to place this claim in appellate status)-are addressed in the remand following the order; these matters are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the August 1 2008 award of service connection, the Veteran's service-connected degenerative disc disease status post lumbar surgery with scar has been productive of severe pain and limited motion equivalent to range of motion findings of flexion limited to at least 30 degrees. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 40 percent rating for degenerative disc disease status post lumbar surgery with scar, from August 1, 2008, are met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for an higher initial rating for degenerative disc disease status post lumbar surgery with scar to the full extent sought by the Veteran, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

The Veteran claims that he is entitled to an initial 40 percent rating for his degenerative disc disease status post lumbar surgery with scar prior to July 10, 2013.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence since the effective date of the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The General Rating Formula provides for assignment of a rating of 20 percent when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Prior to his retirement, the Veteran was afforded a VA examination in May 2008.  The Veteran reported a history of low back pain and two back surgeries for herniated disc.  He reported experiencing flare-ups of low back pain with certain activities such as bending over, prolonged sitting and walking for a long time.  He reported radiation and intermittent numbness of the leg lower extremity.  He denied any history of bowel or bladder incontinence.  He took pain medication as needed.  He did not use any assistive devices.  The Veteran stated that he was unable to do a lot of bending or mow his lawn.  If he did, he experienced severe pain and needed to lie down or get in a hot tub.  He was unable to sit in one position for a long time due to back pain, which impacted his work.  

On physical examination, the Veteran walked with a slow but normal gait.  Examination of the spine showed no postural abnormalities or fixed deformities such as kyphosis or scoliosis.  There was tenderness to percussion.  There was a scar measuring 6 cm by 1.5 cm by .5 cm.  The scar was depressed, but it was non-tender with no keloid formation.  There was evidence of loss of subcutaneous tissue causing depression.  Recorded range of motion was 75 degrees flexion, 20 degrees extension, 20 degrees right and left lateral flexion and 30 degrees right and left rotation.  Movements of the spine were performed slowly and with guarding in all movements with pain on forward flexion and extension.  There was no evidence of weakened movement against resistance.  The examiner indicated that it was not possible to comment on DeLuca criteria without mere speculation, but offered no further explanation.  The diagnosis was degenerative joint disease of the lumbar spine.  

An associated neurological examination report reflects the Veteran's complaints of persistent low back pain and stiffness and tingling in the left leg since that time.  The Veteran stated that he experienced persistent morning stiffness and aching that was present throughout the day.  There was also diminished endurance.  He could only drive in a car for about an hour and then had to get out and stretch due to back pain.  He also must get up at work after sitting for an hour or two.  He did not run and he had tingling in his left leg about 15 minutes in duration most days.  He could mow the lawn and wash the car, but did them more slowly.  It took him about 30 minutes to mow a relatively small yard front and back.  He avoided heavy lifting.  Because he had been more sedentary, there have been no recent flare-ups and no incapacitating episodes.  The Veteran did not require a cane.

A 2005 MRI revealed multi-level disc degeneration, also described as spondyloarthropathy  with central disc herniation at the L5-S1 level.  On physical examination, straight leg raising was positive at 45 degrees on the left.  The Veteran could laterally flex and rotate to 30 degrees on three repeated trials.  He could also extend to 20 degrees on three repeated trials.  However, with respect to forward flexion, at first the Veteran could flex to 80 degrees, but the Veteran had to stop because his back became somewhat stiff so there was an issue of diminished endurance with respect to range of motion of the lumbar spine and forward flexion.  The impression was status post multiple disc surgeries to the L5-S1 level with multi-level degenerative spondyloarthropathy noted on MRI with daily stiffness and low back pain tinging in the L5 distribution, with diminished endurance and fatigability.  He had fairly intact range of motion, but because of fatigability, would list a 30 percent decrease in forward flexion in access of what was measured.  Also, there was evidence of an L5 radiculopathy with mild but definite motor weakness in the left foot.  

The Veteran was afforded another VA examination in August 2010.  It was observed that the Veteran did not require assistive devices and there had been no incapacitating episodes.  His back disability had not specifically prevented him from working, but had a clear impact on his functioning.  The Veteran reported daily back pain and stiffness.  At work, after about 90 minutes to up to two hours, he had to take a break because of progressive stiffness and aching.  He again reported having to take a break after driving for about an hour due to pain and worsening of numbness and tingling in the left foot.  The Veteran reported two flare-up where he worked from home for two to three days due to worsening back pain; one episode in 2007 and one approximately 9 months prior.  He was able to mow the lawn, but could not do  heavier gardening such as digging holes or carrying mulch.  He stated that shopping after an hour to 90 minutes caused his back to become stiff and sore and he must sit down.  The examiner summarized that his back did not require assistive devices, there were no incapacitating episodes, and did not prevent the Veteran from working.  

On physical examination, there was atrophy of the paraspinal muscles near the surgical site with some lumbar spasm on the left side above the level of the surgical scar.  Straight leg raising was negative.  The Veteran again could laterally flex and rotate to 30 degrees.  He also could extend to 25 degrees.  On forward flexion, the Veteran could only flex to 70 degrees indicating pain at 50 degrees, but could flex to 70 degrees on three trials.  The examiner indicated that any further comment on limitation secondary to repeated movement would be merely speculative, but again  without any further explanation.  However, the examiner also observed that based on diminished endurance, his lateral flexion was also diminished to 25 degrees bilaterally on the right and left.  Again, there was decreased sensation secondary to L5 sensory radiculopathy.  The diagnosis was status post lumbar disc surgeries with functionally diminished range of spinal mobility and L5 sensory radiculopathy.  

In his September 2011 substantive appeal, the Veteran reported that at least a couple of times a week, he experienced spasms in his back that made it extremely difficult to get up from sitting until the spasm resided.  He could not bend to touch his toes and required assistance cutting his toenails.  If he bent down to try, he got stuck and could not straighten his back up without a great deal of pain and exertion.  He had problems any time he tried to do something that involved bending down because of the pain and difficulty trying to get back up.  He could not sit, stand, or bend for any length of time due to pain.  

The Board remanded this claim for the Veteran to undergo further examination, given the inadequacy of the prior VA examinations in addressing the DeLuca criteria.  On remand, the Veteran was afforded another VA examination on July 10, 2013.   At that time, flexion was limited to 30 degrees with pain beginning at that point.  Extension was to 20 degrees with pain at that point.  Right and left lateral flexion was to 20 degrees with no objective evidence of painful motion.  Right and left rotation was to 30 degrees or greater also with no objective evidence of painful motion.  On repetition, range of motion remained the same.  The examiner observed that the Veteran had less movement than normal and pain on movement.  Besides moderate severity of radiculopathy of the left lower extremity, no other neurologic abnormalities were observed.  The examiner also indicated that the Veteran had no incapacitating episodes over the last 12 months.  The Veteran still did not use assistive devices.  The examiner found that the Veteran's low back disability impacted his ability to work because the Veteran was unable to bend at the waist more than 30 degrees, could not lift or carry anything over 10 pounds and had reduced walking range to one mile or less.  

Considering the pertinent evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the August 1, 2008 effective date of the award of service connection, an initial 40 percent rating for the Veteran's service-connected low back disability is warranted.  

Again, the Board acknowledges initial May 2008 and August 2010 examiners did not adequately address whether the Veteran had any additional limitations per DeLuca.  Rather, the examiners indicated that they could not make such a finding without resorting to mere speculation, but provided no further explanation.  Thus, it is unclear whether that conclusion was reached after considering " all pertinent and available medical facts "  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  At the next examination in July 2013, the Veteran's flexion was limited to 30 degrees where painful motion began, which is the criteria for a 40 percent disability rating under the General Rating Formula for the Spine.  Given the inadequacy of the May 2008 and August 2010 examinations to address the DeLuca criteria, the Board finds that it must rely on the July 2013 VA examination as a more accurate reflection of the Veteran's functional limitations during the course of the appeal.  

However, the May 2008 examiner did observe that movements of the spine were performed slowly with guarding in all movements as well as pain on forward flexion and extension,  Further, at the contemporaneous neurological examination, the Veteran could flex to 80 degrees but had to stop because his back would become stiff so there was an issue of diminished endurance.  The examiner further indicated a 30 percent decrease in forward flexion.  The August 2010 examiner also observed that the Veteran's back had a clear impact on his functioning and pain was noted at 50 degrees.  These findings all lend support to the conclusion that the Veteran has experienced significant limitations due to his low back disability that more closely approximate the criteria for a 40 percent disability rating under the General Rating Formula throughout the course of the appeal.  

Importantly, moreover, the Veteran's statements concerning his severely painful motion and his inability to do physical activities as well as problems bending and stooping have been consistent throughout the appeal period.  In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent disability rating more accurately reflects the level of disability from the date of award of service connection.  

Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected degenerative disc disease status post lumbar surgery with scar from the date of the award of service connection on August 1, 2008.  As discussed above, the Board has made a jurisdictional finding that the Veteran has limited his appeal to his entitlement to an initial 40 percent rating prior to July 10, 2013.  As such, this claim has been granted in full.  In turn, matters of his entitlement higher rating under the applicable schedular criteria, on an extra-schedular basis under 38 C.F.R.  § 3.321(b), or pursuant to the criteria of 38 C.F.R. § 4.16 (governing total disability ratings based on individual unemployability) are not for consideration.


ORDER


An initial 40 percent rating for degenerative disc disease status post lumbar surgery with scar, from August 1, 2008, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

Unfortunately the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

With respect to the claim for service connection for a sleep disorder, on remand, the Veteran was afforded a VA examination in July 2013.  After examining the Veteran and reviewing the claims file, the examiner diagnosed obstructive sleep apnea and periodic limb movement disorder.  The examiner found that the Veteran's sleep apnea was not caused by the claimed in-service injury, event or illness as sleep apnea was not present at the time of discharge.  However, the examiner failed to offer an etiological opinion with respect to the Veteran's periodic limb movement disorder, which was determined to be diagnosed in 2008.  Moreover, as noted in the Board's prior remand, there appeared to be some indication that his sleep apnea was affected by his asthma.  However, the examiner provider did not address whether the Veteran's sleep apnea was caused or is aggravated by his service-connected asthma.  See  38 C.F.R.  § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, an opinion should be provided as to whether Veteran's periodic limb movement disorder is causally related to service, and whether the Veteran's sleep apnea is proximately due to or aggravated by the service-connected asthma.   

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Under these circumstances, the Board finds that further medical opinion in connection with the service connection claim is warranted.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  Hence, the AOJ should arrange for the examiner who conducted the July 2013 examination to provide an opinion with rationale as to whether Veteran's periodic limb movement disorder is causally related to service, and whether the Veteran's sleep apnea is proximately due to or aggravated by his service-connected asthma.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion.  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician. 

The Board also finds that the records reflects that there may be outstanding records pertinent to the remaining claims on appeal.  After the most recent issuance of the SSOC in July 2013, the Veteran submitted a statement in January 2014 indicating that he received treatment for his disabilities at the VA Medical Center (VAMC) in Richmond, Virginia and the VA Outpatient Clinic (VAOPC) in Fredericksburg, Virginia.  Unfortunately, these treatment records are not currently associated with the Veteran's electronic Virtual VA record.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the most recent treatment records associated with Virtual VA from the VAMC in Washington, D.C. date from March 2013.  In light of the need to remand for other VA treatment records, the RO should also obtain any additional pertinent records from the Washington, D.C. VAMC dated since March 2013.  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Washington D.C. VAMC, dated from March 2013, as well as  from the Richmond VAMC, including records from the Fredericksburg VAOPC, and following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

In light of the additional, outstanding medical evidence identified, and because the Veteran has limited his appeal with respect to his service-connected asthma and GERD to the period prior to July 10, 2013, the Board also finds that addendum opinions would be helpful with respect to these claims addressing whether the evidence reflects any change(s) in severity of these disabilities from the August 1, 2008 award of service connection to July 10, 2013.  Hence, the AOJ should arrange for the examiner who conducted the July 2013 examination to assess the severity of these disabilities to provide such opinion.  The AOJ should only arrange for the Veteran to undergo another VA examination if the same examiner is not available, or another examination of the Veteran is deemed warranted. 
 
If any further examination(s) is/are deemed necessary, the Veteran is hereby notified that failure to report to any such scheduled examination(s), without good cause, may result in denial of the claims on appeal.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining any additional medical opinions, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In particular, the Board notes that, in a June 2014 letter, the Veteran indicated that he had submitted additional paperwork from a neurosurgeon that recommended surgery for his cervical degenerative disk disease.  However, it does not appear that these records have been associated with the record.  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, outstanding, pertinent private records, to include records from the neurosurgeon.
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of each claim for higher initial rating should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is warranted.

As a final matter, the Board again notes that, in a July 2013 rating decision, the AOJ granted a 20 percent rating for L5 radiculopathy, left lower extremity, effective July 10, 2013.  On January 13, 2014, the Veteran filed an NOD with the effective date assigned in this rating decision.  An NOD has been filed with respect to the effective date assigned for the 20 percent rating for the Veteran's service-connected L5 radiculopathy of the left lower extremity; however, the AOJ has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of entitlement to an effective date prior to July 10, 2013 for the award of a 20 percent rating for the Veteran's service-connected L5 radiculopathy of the left lower extremity that was awarded in the July 2013 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of entitlement to an effective date prior to July 10, 2013 for the award of a 20 percent rating for the Veteran's service-connected L5 radiculopathy of the left lower extremity, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Washington D.C. VAMC (dated from March 2013), and from the Richmond VAMC, including records from the Fredericksburg VAOPC.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records to particularly include those from the neurosurgeon who  recommended surgery for his cervical degenerative disk disease.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the record, request that the same physician who conducted the July 2013 VA examination regarding the Veteran's sleep disorders to provide an addendum opinion.  If the same physician is not available, request for another appropriate physician to provide the requested opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary by a qualified physician.  

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion/examination report must reflect consideration of the Veteran's documented medical history and assertions.



With respect to the diagnosed periodic limb movement disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the disability is medically related to service.

With respect to the diagnosed sleep apnea and periodic limb movement disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the disability: (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected asthma.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the physician should specifically consider and discuss the post-service treatment records, as well as the Veteran's contentions. 

All examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received are associated with the record, request that the same physician who conducted the July 2013 VA examination to provide an addendum opinion assessing the severity of the Veteran's service-connected asthma and GERD. .  

The contents of the entire, electronic claims file (on Virtual VA and VBMS), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion must reflect consideration of the Veteran's documented medical history and assertions.

With respect to each asthma and GERD, the examiner should indicate whether, during the period from August 1, 2008 effective date of the award of service connection to  July 10, 2013, there was any change(s) in severity of the disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date. 

All examination findings (if any), along with complete rationale for the conclusions reached must be provided..

7.  If the July 2013 examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility to address the severity of his asthma and GERD.  

The contents of the entire, electronic claims file (on Virtual VA and VBMS), to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report must include discussion of the Veteran's documented medical history and assertions.

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to asthma, the examination report should specifically include the detailed results of all pulmonary function testing. 

The examiner should also indicate whether, from the August 1, 2008 effective date of the award of service connection to July 10, 2013, there was any change(s) in severity of the disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date. 

With respect to GERD, the examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis and regurgitation.  

The examiner should also indicate whether, from the August 1, 2008 effective date of the award of service connection to July 10, 2013, there was any change(s) in severity of the disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date. 

All examination findings, together with the complete, clearly-stated  rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority, to include, with respect to each claim for higher initial rating, consideration of whether staged rating for the disability, pursuant to Fenderson (cited above), is warranted. 
 
10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


